Citation Nr: 0014266	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disorder manifested 
by narcolepsy, catalepsy, sleep apnea, sleep paralysis and 
memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for a 
disorder manifested by narcolepsy, catalepsy, sleep apnea, 
sleep paralysis and memory loss.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is competent medical evidence that the veteran's 
narcolepsy was first manifested during his period of active 
service.


CONCLUSION OF LAW

The veteran incurred narcolepsy in service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred narcolepsy in service.  
The Board finds this claim to be well-grounded because it is 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA 
has fulfilled the duty to assist the veteran develop this 
claim and the evidence of record is sufficient to support an 
equitable decision in this appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a chronic disorder is shown in 
service or during an applicable presumptive period, 
subsequent manifestations of the same disorder at a later 
time, however remote, may be service connected unless clearly 
attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service or during an applicable presumptive 
period is not chronic or where a chronicity diagnosis is 
questionable.  Id.  Service connection is also appropriate 
for a disorder diagnosed after discharge when evidence 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise.  The veteran prevails in 
either case.  However, service connection is not appropriate 
where the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Service medical records (SMRs) disclose that, in February 
1971, the veteran sought in-service treatment for a sleep 
disorder he claimed to have experienced for the past eight 
months.  The veteran stated that he slept "all the time" 
and that he fell asleep while driving during the daytime.  
The provisional diagnosis was narcolepsy and he was treated 
with Ritalin.  However, X-rays of the skull and results of 
laboratory examinations of the blood were within normal 
limits.  There is no other evidence that the veteran sought 
or received in-service treatment for a sleep disorder.

The first post-service medical evidence of a sleep disorder 
is a March 1989 record which discloses that the veteran 
sought VA treatment for what he described as a 
20-year history of falling asleep at unusual times.  VA 
examination and treatment records disclose that he was 
diagnosed thereafter with narcolepsy, catalepsy, sleep apnea 
and other sleep disorders.  An October 1998 evaluation from a 
VA neurologist states that 1989 tests confirmed the 
narcolepsy diagnosis.  The neurologist explains the late 
diagnosis as "not surprising as most of the medical 
community was unaware of sleep disorders including Narcolepsy 
until the 1980s."  The veteran's VA treating physician 
provided an April 1999 evaluation stating that the veteran's 
narcolepsy prohibited him from tolerating more than part-time 
employment.

During a June 1997 VA examination for miscellaneous 
neurological disorders, the veteran reported having taken 
naps several times a day several years before entering 
service.  However, there is no evidence of a sleep disorder 
noted on the report of the veteran's induction physical 
examination or medical history, although the veteran did 
report a history of dizziness or fainting spells, and there 
is no medical evidence documenting a pre-service sleep 
disorder.  The veteran asserts that he was not treated or 
diagnosed for a sleep disorder before service.

The veteran vigorously contends that during service he 
experienced narcoleptic symptoms that were improperly 
diagnosed.  In March 1999 RO hearing testimony, in an October 
1999 written statement, and in February 2000 videoconference 
hearing testimony before the Board, he insisted that a sleep 
disorder was first documented and treated in service, 
although there was no confirmed diagnosis at the time because 
of incomplete diagnostic testing.  He also asserted that he 
sought treatment only once in service and then not again 
until March 1989, because he was unaware that the 
manifestations he experienced constituted evidence of a 
disorder.  He asserted that among the reasons he sought 
medical treatment in service was the fact that he failed 
several standard tests during service, including officer 
examination and an examination for qualification for a 
clerical military occupational specialty.  He pointed out the 
record entries that documented that he failed these tests, 
despite advanced education, and testified that the reason he 
failed these examinations was because he had become unable to 
stay awake during testing.  He described continuous and 
worsening symptoms of a sleep disorder from service to the 
present.  

Attendant to his hearing testimony the veteran submitted a 
substantial body of information pertaining, in part, to 
medical advances in detecting and treating the disorder made 
since his active service.  The veteran also requested that an 
expert be permitted to review the claims file and provide an 
opinion as to the etiology of his current narcolepsy.  The 
Board granted the veteran 60 days following the 
videoconference hearing to submit additional evidence.

In May 2000, the veteran submitted to the Board a package of 
additional evidence along with the appropriate waiver, see 
38 C.F.R. § 20.1304(c) (1999), including an April 2000 letter 
from a VA neurologist.  The letter states that the medical 
evidence associated with the claims file, including in-
service medical records and post-service medical records, 
"is in all medical probability consistent with the diagnosis 
of narcolepsy going back at least to 1971."

Upon review of the foregoing the Board first determines that 
it is empowered to consider the evidence submitted in May 
2000, notwithstanding its apparent untimeliness.  Procedural 
rules regulating admission of evidence provide clear Board 
discretion to accept untimely filed evidence upon a motion 
showing good cause.  See 38 C.F.R. § 20.1304 (b).  Good cause 
includes a showing that untimely submitted evidence was not 
available prior to expiration of the time permitted for its 
submission.  Id.  During the Board hearing the veteran and 
his representative discussed their difficulties attempting to 
find an appropriate medical specialist to prepare an opinion 
pertaining to the etiology of the veteran's narcolepsy.  They 
orally moved the Board to keep the record open until they 
could find an expert to prepare such an opinion.  They 
apparently were unable to do so until April 2000, the date of 
the VA neurologist's opinion letter - well after permitted 
submission period.  Accordingly, because the evidence for 
which admission is sought was unavailable during the time 
allowed for its submission, the Board finds good cause for 
the untimely submission and considers the opinion letter as 
evidence properly before the Board in this appeal.  See id.

The Board also finds that the April 2000 opinion letter 
provides unambiguous and uncontradicted evidence that the 
veteran's currently-diagnosed narcolepsy was, more likely 
than not, present in and manifested during his period of 
active service.  The veteran's acknowledged but otherwise 
undocumented pre-service sleep history of dizziness and 
fainting spells do not approach the level of clear and 
unmistakable evidence of pre-service narcolepsy required to 
rebut the presumption of soundness arising from his 
unblemished preinduction physical examination.  See 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b); Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993).  The Board concludes that 
the preponderance of the evidences establishes that the 
veteran has a current disability, narcolepsy, and that 
narcolepsy was first manifested in service, warranting a 
finding that the veteran incurred narcolepsy in service, as 
"incurrence" is defined for purposes of veterans' benefits.


ORDER

Service connection for narcolepsy is granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

